DREW, Justice.
This petition for certiorari is to review an order of the trial court of August 20, 1956 denying a motion of the City of Miami Beach for a summary judgment. For a full discussion of the factual background of this litigation, see the opinion this day filed in Rott v. City of Miami Beach, Fla., 94 So.2d 168.
*174The lower court was not in error in en-' tering the order on the date it considered the matter. He may desire, however, to reconsider the same motion or entertain a similar motion in the light of the opinion rendered in Rott v. City of Miami Beach this day filed.
Certiorari is denied and the cause remanded for further, proceedings.
TERRELL, C. J., and HOBSON, ROBERTS, THORNAL, O’CONNELL, and BUFORD, JJ., concur.